Per Curiam.
Tbe judge of tbe Superior Court concluded tbat a sale of tbe entire tract was necessary and proper on tbe facts found and set out in tbe record. What bas occasioned tbe appeal is tbe further statement in tbe judgment tbat tbe court was without right, as a matter of law, to order actual partition in part and sale in part. This, however, is predicated “upon tbe foregoing” and tbe court’s opinion based thereon tbat a sale of tbe whole tract was “proper and necessary.” As thus understood, it would seem tbat only a discretionary order is presented for review. Taylor v. Carrow, 156 N. C., 6, 72 S. E., 76.
Affirmed.